Title: To George Washington from Samuel Blachley Webb, 8 November 1782
From: Webb, Samuel Blachley
To: Washington, George


                  
                     Light Infy Camp Fryday Eveng 8th Novr 1782
                  
                  The Arrangement of the Connecticut Line has been so managed that Lieut. Colonel Gray and Major Throop are in my Regiment, with these Characters (which with freedom I named to Your Excellency a few days since) it is impossible a Regiment can ever make a Military appearance, ’tis therefore I am under the disagreeable necessity of earnestly soliciting your Excellency to interfere and give such directions as may tend to the good of Service.  Major Smith (a valuable Officer) would have been arranged in my Regiment, but that Coll Swift held him to a promise made at a time when he Major Smith supposed that Lt Colonel Huntington and Major Wyllys would have continued in my Regiment.  Lieut. Colonel Gray has got unlimited leave of absence from Your Excellency for the recovery of his Health, his disorder complained of, Swell’d legs, oweing as is generally supposed and believed to, too free a use of Spirits, and he gives out he has no expectation of joining untill the opening of next Campaign—when to appearance he is in perfect Health—I have this day personally told him the general opinion of him, and that he could never be happy in a Regiment under my Command.  it had that influence on him, which may be expected from a Man who from an immoderate use of Liquor becomes a Brute, was he to continue with us some steps might be taken, either to rid the Army of, or reform him, this is not a sentiment of mine singly, but that of General Huntington and a Majority of the Field Officers of our Line.  too many Officers have been keep on our Muster Rolls-- Sick Absent, & I have no reason to suppose but that this will be the case with Coll Gray to the end of the War, if he is permitted to retire on furlough—I mentioned to him he must prepare to return by the 1st of January as I should procure an order for that purpose, his answer was he should not attend to it, as his Health would not permit, I mention this only to shew Your Excellency the benefit that might arise from his continuing in Camp.
                  Major Throop is I believe an Honest Man with personal Bravery, I wish I could add other Qualifications requisite for an Officer.
                  In this disagreeable situation I am obliged for my own Honor and for the good of Regiment to request Your Excellency will order me relieved from the Honorable and pleasing Command I am now in, that I may attend in person to the new arranging and forming of my Regiment, which will be collected at West-Point in the course of Two or Three days.
                  When the Regiment is put on a proper footing I shall be induced to request of your Excelly Leave of Absence, & if the situation will admit, doubt not my reasons to be offered are such that I shall be gratify’d, this is an additional cause of my request to be releived, as it will take a Month or Six Weeks to put the Regiment in that order for Winter Quarters, which I wish to leave it.
                  I beg the subject of this letter may be a sufficient apology, for the freedom with which it is wrote, and that Your Excellency will be assured that, I am with much Esteem Your Excellency’s Most Obedt servt
                  
                     Saml B. Webb
                     
                  
               